The opinion of the court was delivered, by
Sharswood, ,J.
The instructions of the court below to the jury, which are complained of in the 1st, 2d and 3d errors assigned, conform accurately to the principles, which have been settled by this court in Manderbach v. Mock, 5 Casey 43; Keeney v. Good, 9 Harris 355; Wieman v. Anderson, 6 Wright 311; Flick v. Devries, 14 Id. 266, and other cases. It would be entirely a work of supererogation to review and reaffirm these principles. Wieman v. Anderson was a case in all its material features not distinguishable from this. There, after an alleged gift of a stock of goods to the wife, the business went on in the same store, both husband and wife attending thereto: most of the purchases, but not all, were afterwards made in the name of the wife, the husband continuing to attend the store, make sales, and receive moneys; and some of the goods in the store purchased upon credit from the witnesses examined were unpaid for at the time of the trial; yet it was held that the wife being the owner of the stock of goods in her own right could trade with them and buy other goods to be held and traded with exempt from seizure for her husband’s debts. Bobin*432son v. Wallace, 3 Wright 129, is not in conflict with Wieman v. Anderson, for in that case the wife had not any separate estate, and the stock was purchased and the business carried on solely on credit.
The 4th error assigned is that the court below refused to afSrm the following point: “ If the jury believe that any part of the earnings of the plaintiff’s husband was applied to the purchase of any of the goods, then the verdict should be for the defendantsand in the answer given to it. It is unnecessary to examine whether there was error in this refusal and answer; because after a close examination of the record we have failed to discover any evidence in the cause, to which the point could possibly be applied. Shimer’s testimony showed that the goods bought of him were solely on the credit of the wife, and there was no evidence that the husband, during the period in question, had earned any money in an independent employment. He lived with, and so far as appears was maintained by his wife, and this was the only consideration for his services as her agent. A man’s creditors have no legal claim on his labor, unless his earnings are realized and invested in some kind of property, which can be reached by process of execution. It may be doubtful whether this is a case in which the maxim de minimis applies, and certainly if any particular article in the store had been shown to have been' purchased with the husband’s money or on his credit, the defendants would have been entitled to a verdict for such article. But there being no evidence of this, no injury was done^ to the plaintiffs in error by the matter contained. in this assignment.
The 6th error has not been assigned secundum regulam, and if it had been, it would not have availed the plaintiffs. The evidence offered and rejected was clearly irrelevant.
' The 5th and 7th errors assigned complain that the case was submitted to the jury. But the whole question of the exclusive ownership of the wife in the goods, derived from her own means, and applied by her to the purchase of the stock of goods in question, and the carrying on of the business in her name and on the credit of her separate property, was essentially one of fact for the jury, and it would have been manifest error in the court to have withdrawn it from their consideration.
Judgment affirmed.